DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In Response to the Non-Final Rejection dated 07/07/2021, applicant’s remark “Claims 2, 5, 7, 8, 10, and 12 have been withdrawn, while claims 1, 3, 4, 6, 9, 11, and 14-21 have been examined and stand rejected. No claims have been amended.” has been acknowledged. Thus, claims 1, 3, 4, 6, 9, 11, and 14-21 are currently pending. Applicant’s Remarks/Arguments with respect to the traversal of the rejections made to the rejected claims have been fully considered but are moot because the new ground of rejection (second Non-Final Rejection) made herein does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 6, 9, 11 and 14 – 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusick (US 7274001 B1), herein after called Cusick, in view of Finnerty et al. (US 2015/0024297 A1), herein after called Finnerty.
Regarding claim 1, Cusick discloses a cable hose suitable for welding or cutting systems (a cable hose 20 for inert gas welding, 2: 50 – 64 & FIG. 1), comprising: one or more conductors (conductive stranding 26, annotated FIG. 1A); monolithic tubing that extends around and between the one or more conductors (outer jacket 24 extending around and between conductive stranding 26, FIG.1A) to define: (1) one or more discrete passageways for the one or more conductors that provide a closed path from a first end of the cable hose to a second end of the cable hose for the one or more conductors (a plurality of conductive stranding 26 are arranged around inert gas hose 22 in a spiral shaped, helical or pitched fashion (defining discreet passage ways, see conductive standings 26 in FIG. 1A) surrounded by the outer jacket 24 along cooling air tubes 30 extending from one end of the cable hose to the other end of the cable hose for carrying large amounts of arc welding current without excessive resistance heating, (5: 25 -44 , FIG. 5A, 5B, 6A and 6B); and (2) an inner conduit configured to allow a gas to flow from the first end to the second end (inert gas hose 22 of cable hose 20 for conveying inert gas to the welding system, extending from one end of cable hose 20 to the other and surrounded by outer jacket 24, 4: 15 -27, 4: 55 -64 and  FIG. 1A).

    PNG
    media_image1.png
    325
    632
    media_image1.png
    Greyscale


Cusick does not explicitly teach a helical internal component that is disposed within the inner conduit and introduce turbulence into the flow of the gas in the inner conduit and divide the inner conduit into two or more sub-conduits.
However, Finnerty that teaches an apparatus for mixing a reformable fuel and an oxygen-containing gas (0002), not necessarily in the same field of endeavor as the cable hose disclosed by Cusick, also teaches a helical internal component that is disposed within the inner conduit and introduce turbulence into the flow of the gas in the inner conduit (a fluid mixing tube 12 -12VI with helical mixing structures 20 – 20’’’ disposed in the interior of the tube that disrupt the linearity of the internal wall and create localized turbulent flow (0038)) and divide the inner conduit into two or more sub-conduits (create independent rifling channels 21, 23, 25 (sub-divisions in the tube) that propagate within the tube 12Vi (0136, FIG.1G)) promoting mixing and homogeneity of the oxygen-containing gas stream (0115). Thus, solves the same problem or provides similar advantages as described in paragraph (0043) of the current invention, introducing turbulence to a gas flow in order to decrease boundary layers and facilitate flow mixing.
The advantage of disposing a helical structures in the interior of a fluid flow mixing tube is to introduce turbulence that prompts mixing and homogeneity of the mixture of gases (0115).

Regarding claim 3, Cusick in view of Finnerty teaches the cable hose of claim 1, wherein the one or more conductors comprise electrical conductors and the closed path is an insulated path that prevents electrical current introduced into the cable hose at the first end or the second end from exiting the cable hose radially (Conductive stranding 26 are each made a multitude of small gauge copper strands sufficient for carrying large amounts of arc welding current without excessive resistance heating and  are distributed about cooling air tubes 30 and gas hose 22 in an alternating fashion as shown in FIG. 1A that are made from suitable polymer or plastic materials (thus, provide an insulating path that prevents conduction of current radially) and  capable of withstanding moderate temperatures (300° F) Cusick (4:24 -34))
Regarding claim 4, Cusick in view of Finnerty teaches  the cable hose of claim 3, wherein the one or more electrical conductors comprise uninsulated electrical conductors (Conductive stranding 26 are each comprise a multitude of small gauge copper strands, Cusick (4: 24 - 27)).
Regarding claim 6, Cusick in view of Finnerty teaches the cable hose of claim 1, wherein the one or more conductors includes a first set of conductors and a second set of conductors (a multitude of small gauge standings make each stranding 26, Cusick(FIG. 1A, 5A, 5B, 6A and 6B)).
Regarding claim 9, Cusick in view of Finnerty teaches the cable hose of claim 1, wherein the one or more conductors are fixed in place within the one or more discrete passageways from the first end to the second end of the cable hose (a plurality of conductive stranding 26 are arranged around inert gas hose 22 in a spiral shaped, helical or pitched fashion (defining discreet passage ways, see conductive standings 26 in FIG. 1A) surrounded by the outer jacket 24 along cooling air tubes 30 extending from one end of the cable hose to the other end of the cable hose, Cusick(5: 25 -44 , FIG. 5A, 5B, 6A and 6B)).
Regarding claim 11, Cusick in view of Finnerty teaches the cable hose of claim 1, wherein an inner wall of the monolithic tubing defines the inner conduit (the inner walls of outer jacket 24 surrounds inert gas hose 22 of cable hose 20, see annotated FIG. 1A) , an outer wall of the monolithic tubing defines an outer surface of the cable hose (the outer wall of the outer jacket 24, made from a flexible durable material such as rubber, defines the outer surface of the cable hose 20, Cusick (4: 49 -50 FIG. 1A, 5A, 5B, 6A and 6B)), and the one or more conductors are disposed between the inner wall and the outer wall (a plurality of conductive stranding 26 are arranged around inert gas hose 22 in a spiral shaped, helical or pitched fashion  surrounded by the outer jacket 24, Cusick (5: 25 -44 , FIG. 5A, 5B, 6A and 6B)) .
Regarding claim 14, Cusick in view of Finnerty teaches the cable hose of claim 1, wherein the monolithic tubing defines the helical internal component (the outer jacket 24 includes conductive stranding 26 around inert gas hose 22 in a spiral shaped, helical or pitched fashion, Cusick (5: 25 - 44 , FIG. 5A, 5B, 6A and 6B)).
Regarding claim 15, Cusick in view of Finnerty teaches the cable hose of claim 1, wherein the cable hose is configured to connect a power source for a welding or cutting system to a torch assembly for the welding or cutting system so that the power source can supply gas and electrical current to the torch assembly (cable hose 20 is configured to connect to welding machine 200, a source of inert gas and electrical current for welding, to the conductor tube 100 welding torch, Cusick, (4: 8 -14 ,6: 60 -64 and FIG. 1)).
Regarding claim 16, Cusick in view of Finnerty teaches the cable hose of claim 15, wherein the cable hose also allows signals to travel between the power source and the torch assembly (front connector portion 70 connected to the cable hose 20 includes electrically conductive elements for establishing electrical communication (signal) between conductive stranding 26 and a conductor tube, Cusick (6: 47 -51)).
Regarding claim 17, Cusick discloses a welding or cutting system (welding torch 5, FIG. 1) comprising: a power source (welding machine 200 is a source of inert gas and electrical current for welding, (6: 60 -64 and FIG. 1)); a torch assembly (conductor tube 100, FIG. 1)); a cable hose extending between the power source and the torch assembly (cable hose 20 is configured to connect to welding machine 200, a source of inert gas and electrical current for welding, to the conductor tube 100 welding torch, Cusick, (4: 8 -14 ,6: 60 -64 and FIG. 1)), the cable hose including monolithic tubing that extends around and between one or more conductors (outer jacket 24 extending around and between conductive stranding 26, FIG.1A)to define:(1) one or more discrete passageways for the one or more conductors that provide a closed path for the one or more conductors to extend between the power source and the torch assembly (a plurality of conductive stranding 26 are arranged around inert gas hose 22 in a spiral shaped, helical or pitched fashion (defining discreet passage ways, see conductive standings 26 in FIG. 1A) surrounded by the outer jacket 24 along cooling air tubes 30 extending from one end of the cable hose to the other end of the cable hose for carrying large amounts of arc welding current without excessive resistance heating, (5: 25 -44 , FIG. 5A, 5B, 6A and 6B); and (2) an inner conduit configured to allow a gas to flow from the power source to the torch assembly(inert gas hose 22 of cable hose 20 for conveying inert gas to the welding system, extending from one end of cable hose 20 to the other and surrounded by outer jacket 24, 4: 15 -27, 4: 55 -64 and  FIG. 1A).
Cusick does not teach a helical internal component that is disposed within the inner conduit and configured to introduce turbulence into the flow of the gas in the inner conduit and divide the inner conduit into two or more sub-conduits.
However, Finnerty that teaches an apparatus for mixing a reformable fuel and an oxygen-containing gas (0002), not necessarily in the same field of endeavor as the cable hose disclosed by Cusick, also teaches a helical internal component that is disposed within the inner conduit and introduce turbulence into the flow of the gas in the inner conduit (a fluid mixing tube 12 -12VI with helical mixing structures 20 – 20’’’ disposed in the interior of the tube that disrupt the linearity of the internal wall and create localized turbulent flow (0038)) and divide the inner conduit into two or more sub-conduits (create independent rifling channels 21, 23, 25 (sub-divisions in the tube) that propagate within the tube 12Vi (0136, FIG.1G)) promoting mixing and homogeneity of the oxygen-containing gas stream (0115). Thus, solves the same problem or provides similar advantages as described in paragraph (0043) of the current invention, introducing turbulence to a gas flow in order to decrease boundary layers and facilitate flow mixing.
The advantage of disposing a helical structures in the interior of a fluid flow mixing tube is to introduce turbulence that prompts mixing and homogeneity of the mixture of gases (0115).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the interior of the gas hose 20 of Cusick to have a helical internal component disposed within the inner conduit in order to introduce turbulence that prompts mixing and homogeneity of the mixture of gases as taught in Finnerty.
Regarding claim 18, Cusick in view of Finnerty teaches the system of claim 17, wherein the one or more conductors are uninsulated electrical conductors (Conductive stranding 26 are each comprise a multitude of small gauge copper strands, Cusick (4: 24 - 27)) and the closed path is an insulated path that prevents electrical current from exiting the cable hose radially(Conductive stranding 26 are each made a multitude of small gauge copper strands sufficient for carrying large amounts of arc welding current without excessive resistance heating and  are distributed about cooling air tubes 30 and gas hose 22 in an alternating fashion as shown in FIG. 1A that are made from suitable polymer or plastic materials (thus, provide an insulating path that prevents conduction of current radially) and  capable of withstanding moderate temperatures (300° F) Cusick (4:24 -34)).
Regarding claim 19, Cusick discloses a method of forming a cable hose (providing a cable hose assembly 10 which further includes a cable hose 2, 4: 7-10)) comprising: arranging one or more (providing conductive stranding 26, annotated FIG. 1A); and overmoulding an insulator onto the one or more conductors to form a monolithic tubing that extends around and between the one or more conductors to secure the one or more conductors in the specific configuration(outer jacket 24 extending around and between conductive stranding 26, FIG.1A)  and to define an inner conduit configured to allow a gas to flow from a first end of the cable hose to a second end of the cable hose (inert gas hose 22 of cable hose 20 for conveying inert gas to the welding system, extending from one end of cable hose 20 to the other and surrounded by outer jacket 24, 4: 15 -27, 4: 55 -64 and  FIG. 1A), and wherein the monolithic tubing provides a closed path from the first end to the second end for the specific configuration of the one or more conductors (the outer jacket 24 surrounds a plurality of conductive stranding 26  arranged around inert gas hose 22 in a spiral shaped, helical or pitched fashion along cooling air tubes 30 extending from one end of the cable hose to the other end of the cable hose (providing discreet closed passage ways, see conductive standings 26 in FIG. 1A), Cusick(5: 25 -44 , FIG. 5A, 5B, 6A and 6B)).
Cusick does not teach the inner conduit having a helical internal component configured to introduce turbulence into the flow of the gas in the inner conduit and divide the inner conduit into two or more sub-conduits.
However, Finnerty that teaches an apparatus for mixing a reformable fuel and an oxygen-containing gas (0002), not necessarily in the same field of endeavor as the cable hose disclosed by Cusick, also teaches a helical internal component that is disposed within the inner conduit and introduce turbulence into the flow of the gas in the inner conduit (a fluid mixing tube 12 -12VI with helical mixing structures 20 – 20’’’ disposed in the interior of the tube that disrupt the linearity of the internal wall and create localized turbulent flow (0038)) and divide the inner conduit into two or more sub-conduits (create independent rifling channels 21, 23, 25 (sub-divisions in the tube) that propagate within the tube 12Vi (0136, FIG.1G)) promoting mixing and homogeneity of the oxygen-containing gas stream (0115). Thus, solves the same problem or 
The advantage of disposing a helical structures in the interior of a fluid flow mixing tube is to introduce turbulence that prompts mixing and homogeneity of the mixture of gases (0115).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the interior of the gas hose 20 of Cusick to have a helical internal component disposed within the inner conduit in order to introduce turbulence that prompts mixing and homogeneity of the mixture of gases as taught in Finnerty.
Regarding claim 20, Cusick in view of Finnerty teaches the method of claim 19, wherein the one or more conductors are uninsulated electrical conductors  (Conductive stranding 26 are each comprise a multitude of small gauge copper strands, Cusick (4: 24 - 27)) and the closed path is an insulated path that prevents electrical current from exiting the cable hose radially(Conductive stranding 26 are each made a multitude of small gauge copper strands sufficient for carrying large amounts of arc welding current without excessive resistance heating and  are distributed about cooling air tubes 30 and gas hose 22 in an alternating fashion as shown in FIG. 1A that are made from suitable polymer or plastic materials (thus, provide an insulating path that prevents conduction of current radially) and  capable of withstanding moderate temperatures (300° F) Cusick (4:24 -34)).
Regarding claim 21, Cusick in view of Finnerty teaches the method of claim 19, further comprising forming the helical internal component with the monolithic tubing, or inserting the helical internal component within the inner conduit of the formed monolithic tubing (the outer jacket 24 includes conductive stranding 26 around inert gas hose 22 in a spiral shaped, helical or pitched fashion, Cusick (5: 25 - 44, FIG. 5A, 5B, 6A and 6B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        

	
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761